DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendments to claims 13 and 18 are sufficient to overcome the rejection under 35 USC 112(b) and so the rejections of claims 13-20 under 35 USC 112(b) have been withdrawn. 
Applicant’s amendments to claim 1 are not sufficient to overcome the rejection under 35 USC 112(b). Claim 1 appears to be drawn to just a compressor vane, but the incorporation of elements related to the compressor make it appear that the invention is drawn to the combination of the compressor vane positioned within a compressor. This renders the claim indefinite. 
Applicant’s arguments, see Remarks, filed 5/25/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) and 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lamicq et al. (US 2016/0160874; hereinafter Lamicq).
Applicant's arguments regarding claims 13 and 18 have been fully considered but they are not persuasive. Applicant argued that Lamicq fails to disclose that the chord length increases in length as the height of the vane increases toward the compressor casing. The Examiner respectfully disagrees. In Figure 2 Lamicq shows that the vane is tapered and increases in length as the height of the vane increases. Applicant also argued that Lamicq fails to disclose that the rate of change with respect to the height of the compressor vane of the maximum separation distance divided by the chord length of the compressor vane varies nonlinearly. The Examiner respectfully disagrees. In Figure 4, Lamicq discloses that the rate of change varies nonlinearly with height, as the slope of the curve varies. For these reasons Applicant’s arguments have not been found persuasive. 

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first surface directed toward air introduced into a compressor” in line 2. It is unclear whether the claimed invention includes a compressor as the claimed invention appears to be drawn to just the vane. This renders the claim indefinite. 
Claim 1 recites “closest to a center tie rod and toward a compressor housing” in line 9. It is unclear whether the claimed invention includes a tie rod and a compressor housing as the claimed invention appears to be drawn to just the vane. This renders the claim indefinite.
Claims 2-12 depend upon claim 1 and are rejected for depending upon a rejected base claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamicq et al. (US 2016/0160874; hereinafter Lamicq). 
Regarding claim 1, Lamicq (Fig. 1-3) discloses a compressor vane (110) that is capable of being disposed inside a compressor including a rotor disk and a center tie rod and protruding from a compressor housing, the compressor vane comprising: a first surface that is capable of being directed toward air introduced into the compressor; a second surface that is capable of being directed in a direction opposite to the first surface; and two tangent lines in which the first and second surfaces meet, wherein a rate of change (Fig. 3), with respect to a height of the compressor vane (110), of a maximum separation distance, between the first surface and the second surface, divided by a distance from one to the other of the two tangent lines (120 and 122) in a cross-section at one position of the height of the compressor vane (110) in a direction starting from a portion of the compressor vane (110) that is capable of being closest to the center tie rod and toward the compressor housing varies with the height of the compressor vane (110) away from the portion of the compressor vane (110) that is capable of being closest to the center tie rod, and the distance from one to the other of the two tangent lines in the cross-section is capable of increasing in length as the height of the compressor vane increases toward the compressor housing (Fig. 2: shows that the chord length of the vane increases from one end to the other), wherein the rate of change, with respect to the height of the compressor vane (110), of the maximum separation distance divided by the distance in the cross-section of the compressor vane (110) varies nonlinearly (Fig. 2). Refer to Fig. I below.   

    PNG
    media_image1.png
    506
    594
    media_image1.png
    Greyscale

Fig. I. Lamicq, Fig. 2 (Annotated)
Regarding claim 2, Lamicq discloses the compressor vane according to claim 1, wherein Lamicq (Fig. 4) further discloses that if the height of the compressor vane (110) changes from an end of the compressor vane (110) that is capable of being closest to the center tie rod to a region of the compressor vane close to the compressor housing, the maximum separation distance, between the first surface and the second surface, divided by the distance from one to the other of the two tangent lines decreases (from 0% to about 30% of the span of the blade; shown in Fig. 4) and then increases (from about 30% to about 50% of the span of the vane; shown in Fig. 4). Refer to Fig. I above. 
Regarding claim 3, Lamicq discloses the compressor vane according to claim 2, wherein Lamicq (Fig. 2) further discloses that the height of the compressor vane (110) in the direction that is capable of starting from the portion of the compressor vane (110) closest to the center tie rod and toward the compressor housing is divided into three regions including: a first region that is capable of being disposed closest to the center tie rod; a second region that is capable of being disposed farther from the center tie rod than the first region; and a third region that is capable of being disposed closest to the compressor housing. Refer to Fig. I above.   
Regarding claim 4, Lamicq discloses the compressor vane according to claim 3, wherein Lamicq (Fig. 2) further discloses that the first region is a region from the portion of the compressor vane closest to the center tie rod to 25% of a total height of the compressor vane.  
Regarding claim 5, Lamicq discloses the compressor vane according to claim 4, wherein Lamicq (Fig. 2) further discloses that the second region is a region from adjacent to the first region to 75% of the total height of the compressor vane.  
Regarding claim 11, Lamicq (Fig. 2) discloses the compressor vane (110) according to claim 1, wherein Lamicq (Fig. 2) further discloses that the distance (shown in Fig. 2) from one to the other of the two tangent lines in the cross-section at one position of the height of the compressor vane (110) in the direction that is capable of starting from the portion of the compressor vane (110) closest to the center tie rod and toward the compressor housing varies with the height of the compressor vane (110) away from the center tie rod.  
Regarding claim 12, Lamicq discloses the compressor vane according to claim 1, wherein Lamicq (Fig. 2-3) further discloses that the compressor vane (110) includes a plurality of profiles (Fig. 2 shows how the chord length varies, while Fig. 3 shows how the thickness varies: both of which would produce a plurality of profiles) comprising the first surface, the second surface, and the two tangent lines; and the compressor vane is formed by stacking the plurality of profiles. Refer to Fig. I above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamicq et al. (US 2016/0160874; hereinafter Lamicq) in view of Roth et al. (US 4,832,568; hereinafter Roth).
Regarding claim 8, Lamicq discloses the compressor vane according to claim 3, but fails to explicitly disclose that the first surface is convex toward the air introduced into the compressor; and the second surface is concave in the direction opposite to the first surface.  
Roth (Fig. 2) teaches vanes (14) for a gas turbine engine with airfoil cross-sections where one side of the vane is convex and the opposite side is concave. Roth (Col. 1, lines 34-39) teaches that having various airfoil cross-sections and pitch can increase aerodynamic performance. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lamicq  by forming the vane with various airfoil cross-sections, as taught by Roth, in order to increase aerodynamic performance. The pressure side of the airfoil was interpreted as the concave surface and the suction side was interpreted as the convex surface.  
Regarding claim 9, Lamicq, as modified, discloses the compressor vane according to claim 8, wherein Lamicq (Fig. 3), as modified, further discloses that the first and second surfaces protrude in at least one of the first, second, and third regions. Figure 3 of Lamicq discloses that the first and second surfaces protrude between 30% and 70% of the span of the vane and so protrudes within the second region. 
Regarding claim 10, Lamicq, as modified, discloses the compressor vane according to claim 9, wherein Lamicq (Roth: Fig. 2), as modified, further discloses that the first and second surfaces form a closed curve in cross-section (such as that shown in Fig. 2 of Roth where the airfoil shape of the vane can be seen, because the tip is exposed).   

Claims 13-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamicq et al. (US 2016/0160874; hereinafter Lamicq) in view of Schmoch (US 3,976,399). 
Regarding claim 13, Lamicq (Fig. 1-4) discloses a compressor (100) including multiple stages having a plurality of vanes (104) and a plurality of blades (102), the compressor  comprising: a blade (111) of the plurality of blades configured to compress air introduced thereinto and to flow the compressed air to a rear stage; a vane (110) of the plurality of vanes configured to guide the compressed air to the rear stage; and a housing (106) in which the plurality of vanes (110) are mounted and configured to define an external appearance of the compressor (100), wherein the vane (110) comprises: a first surface directed toward the air introduced into the compressor (100); a second surface directed in a direction opposite to the first surface; and two tangent lines in which the first and second surfaces meet, and wherein a rate of change, with respect to a height of the vane (110), of a maximum separation distance, between the first surface and the second surface, divided by a distance from one to the other of the two tangent lines in a cross-section at one position of the height of the vane (110) in a direction starting from a portion of the vane (110) closest to the rotor disk (interpreted as the hub shown in Fig. 1) and toward the housing (106) varies with the height of the vane (110) away from the portion of the vane (110) closest to the rotor disk (interpreted as the hub shown in Fig. 1), and the distance (shown in Fig. 2 as the chord length increases from the bottom to the top of the vane) from one to the other of the two tangents lines in the cross section increases in length as the height of the compressor vane (110) increases towards the compressor housing (106), wherein the rate of change with respect to the height of the compressor vane (110), of the maximum separation distance divided by the distance in the cross-section of the compressor vane (110) varies non-linearly (shown in Fig. 3). Refer to Fig. I above and II below. 

    PNG
    media_image2.png
    421
    353
    media_image2.png
    Greyscale

Fig. II. Lamicq, Fig. 1 (Annotated)
Lamicq fails to explicitly disclose a rotor disk having the blade mounted thereto; and a center tie rod disposed through the rotor disk. 
Schmoch (Fig. 1-2; Col. 1, lines 4-15) teaches a gas turbine engine having rotor disks for compressor and turbine stages that are clamped together using a tie rod (1). Schmoch (Col. 2, lines ) teaches that the configuration allows for relatively easy assembly due to the displaceability of the disks and connecting rod when the rotor is stationary. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lamicq by coupling the turbine and compressor stages to the shaft via rotor disks and clamping them together using a tie rod, as taught by Schmoch, in order to allow for relatively easy assembly of the disks. 
	Regarding claim 14, Lamicq, as modified, discloses the compressor according to claim 13, wherein Lamicq (Fig. 1-2), as modified, further discloses that the vane (110) protrudes from the housing (106); the vane (110) includes an end disposed closest to the rotor disk; and the vane (110) is divided into a first region disposed closest to the rotor disk, a second region disposed farther from the rotor disk than the first region, and a third region disposed closest to the housing (106). Refer to Fig. I above. 
	Regarding claim 15, Lamicq, as modified, discloses the compressor according to claim 14, wherein Lamicq (Fig. 1-2), as modified, further discloses that the first region is a region from the end of the vane (110) to 25% of a total height of the vane (110); the second region is a region from an end point of the first region to 75% of the total height of the vane (110); and the third region is a rest of the vane (110). Refer to Fig. I above.   
	Regarding claim 18, Lamicq (Fig. 1-4) discloses a gas turbine (Paragraph 0031, lines 3-5) comprising: a compressor (100) including multiple stages having a plurality of vanes (104) and a plurality of blades (102) and configured to compress air; a combustor (inherently disclosed by disclosure of gas turbine) configured to mix compressed air supplied from the compressor (100) with fuel for combustion; and a turbine (inherently disclosed by disclosure of gas turbine) comprising a plurality of turbine blades (inherently disclosed by disclosure of gas turbine) rotated by combustion gas discharged from the combustor to generate power, wherein the compressor (100) comprises: a blade (111) of the plurality of blades (102) configured to compress the introduced air and to flow the compressed air to a rear stage; a vane (110) of the plurality of vanes (104) configured to guide the compressed air to the rear stage; and a housing (106) in which the plurality of vanes (110) are mounted and configured to define an external appearance of the compressor (100), wherein the vane (110) comprises: a first surface directed toward the air introduced into the compressor (100); a second surface directed in a direction opposite to the first surface; and two tangent lines in which the first and second surfaces meet, and wherein a rate of change, with respect to a height of the vane (110), of a maximum separation distance, between the first surface and the second surface, divided by a distance from one to the other of the two tangent lines in a cross-section at one position of the height of the vane (110) in a direction starting from a portion of the vane (110) closest to the rotor disk (interpreted as the hub shown in Fig. 1) and toward the housing (106) varies with the height of the vane (110) away from the portion of the vane (110) closest to the rotor disk (interpreted as the hub shown in Fig. 1), and the distance (shown in Fig. 2 as the chord length increases from the bottom to the top of the vane) from one to the other of the two tangent lines in the cross-section increases in length as the height of the compressor vane (110) increases toward the compressor housing, wherein the rate of change with respect to the height of the compressor vane (110), of the maximum separation distance divided by the distance in the cross-section of the compressor vane (110) varies nonlinearly (Fig. 3). Refer to Fig. I and II above.   
	Lamicq fails to disclose a rotor disk having the blade mounted thereto, a center tie rod disposed through the rotor disk. 
Schmoch (Fig. 1-2; Col. 1, lines 4-15) teaches a gas turbine engine having rotor disks for compressor and turbine stages that are clamped together using a tie rod (1). Schmoch (Col. 2, lines ) teaches that the configuration allows for relatively easy assembly due to the displaceability of the disks and connecting rod when the rotor is stationary. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lamicq by coupling the turbine and compressor stages to the shaft via rotor disks and clamping them together using a tie rod, as taught by Schmoch, in order to allow for relatively easy assembly of the disks. 
	Regarding claim 19, Lamicq, as modified, discloses the gas turbine according to claim 18, wherein Lamicq (Fig. 1 and 2), as modified, discloses that the vane (110) protrudes from the housing (106); the vane (110) includes an end disposed closest to the rotor disk; and the vane (110) is divided into a first region disposed closest to the rotor disk, a second region disposed farther from the rotor disk than the first region, and a third region disposed closest to the housing (106). Refer to Fig. I above.  
	
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamicq et al. (US 2016/0160874; hereinafter Lamicq) in view of Schmoch (US 3,976,399) and further in view of Roth et al. (US 4,832,568; hereinafter Roth). 
	Regarding claim 17, Lamicq, as modified, discloses the compressor according to claim 14, but fails to explicitly disclose that in at least one of the first, second, and third regions of the vane, the first surface is convex toward the air introduced into the compressor, and the second surface is concave in the direction opposite to the first surface.  
Roth (Fig. 2) teaches vanes (14) for a gas turbine engine with airfoil cross-sections where one side of the vane is convex and the opposite side is concave. Roth (Col. 1, lines 34-39) teaches that having various airfoil cross-sections and pitch can increase aerodynamic performance. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lamicq and Schmoch by forming the vane with various airfoil cross-sections, as taught by Roth, in order to increase aerodynamic performance. The pressure side of the airfoil was interpreted as the concave surface and the suction side was interpreted as the convex surface.

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745